Reasons for Allowance
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.
Clams 1 and 10 have been amended. 
Claims 1-18 are allowed. 
 The following is an examiner’s statement of reasons for allowance: Applicant’s arguments/remarks filed 03/30/2022 have been fully considered and are persuasive. The prior art of record, whether taken singularly or in reasonable combination, does not teach or disclose receiving, by one or more slicers that are located in a cloud computing environment, multiple input streams, the multiple input streams comprise (a) an input video stream that comprises visual information obtained from an event, and (b) at least one additional stream related to the event; converting, by the one or more slicers, the multiple input streams to a group of encoded independent self-contained video streams (EISCVSs); wherein different input streams are mapped to different EISCVSs; wherein the converting is responsive to an adaptive determination of a region of interest captured within each of the multiple input streams; determining, by one or more personalization entities located at one or more edge systems, a content to be sent to one or more user devices; generating, by the one or more personalization entities and based on the determining, the at least one personalized content stream to be sent to one or more user devices; and sending the at least one personalized content stream to the one or more user devices; when the one or more user devices are multiple user devices, a timing of the sending is based on delays related to a transmission to the multiple user devices and network conditions; wherein when the content comprises a video content from the input video stream and additional content from one of the at least one additional stream, then the at least one personalized content stream comprises the video content and the additional content, as recited by the newly amended claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hall (US 2015/0135234 A1) describes a multi-camera cloud system that provides custom composite feeds from a live event to multiple users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/Primary Examiner, Art Unit 2453